--------------------------------------------------------------------------------

Exhibit 10.2






ESCROW AGREEMENT




BETWEEN




“ELDER MARCOS VIEIRA DA CONCEIÇÃO”
AS HOLDER OF THE ESCROW ACCOUNT




AND




LAKELAND DO BRASIL EMPREENDIMENTOS E PARTICIPAÇÕES LTDA.
AS THE ESCROW ACCOUNT BENEFICIARY




and




BANCO UBS PACTUAL S.A.
AS ESCROW AGENT




________________________________


DATED MAY 9th, 2008
________________________________

 
 

--------------------------------------------------------------------------------

 
 
ESCROW AGREEMENT


THIS ESCROW AGREEMENT (“Escrow Agreement”), dated May 9th, 2008 is executed by
and between:


a. as Escrow Account Holder: “ELDER MARCOS VIEIRA DA CONCEIÇÃO”, Brazilian
Citizen, single, businessman, bearer of the identification Card RG N.
05746155.47 SSP/BA, enrolled with the Brazilian Taxpayers’ Registry (CPF/MF)
under N. 793.295.605-63, resident and domiciled in the City of Salvador, State
of Bahia, at Rua Clarival do Prado Valladares, 371, Condomínio Monte Trianon –
Bairro Caminho das Arvores, CEP 41820-700 (“Escrow Account Holder”);


b.  as Escrow Account Beneficiary: LAKELAND DO BRASIL EMPREENDIMENTOS E
PARTICIPAÇÕES LTDA., a limited liability company, headquartered in the City of
São Paulo, State of São Paulo, at Avenida Bernardino de Campos, n.º 98, Sala 9,
14th Floor, 04004-040, corporate taxpayer register under CNPJ/MF No.
09.484.003/0001-12 (“Escrow Account Beneficiary”);


Escrow Account Holder and the Escrow Account Beneficiary are referred to herein,
collectively, as “Parties”; and


c.  as Escrow Agent: BANCO UBS PACTUAL S.A., a financial institution
headquartered in the City and State of Rio de Janeiro, at Praia de Botafogo 501,
5th and 6th floors, corporate taxpayer register under CNPJ/MF No.
30.306.294/0001-45 (“Escrow Agent”);


NOW WHEREAS


(a) Escrow Account Holder, Escrow Account

 
 

--------------------------------------------------------------------------------

 

Beneficiary together with Lakeland Industries, Inc., Nordeste Empreendedor Fundo
Mútuo de Investimento em Empresas Emergentes and Qualytextil S.A. entered into a
Share Purchase Agreement on May 2nd, 2008 (the “SPA”) for the acquisition, by
the Escrow Account Beneficiary of all of the outstanding capital stock of
Qualytextil S.A.;


(b)  terms with initial letter in capitals and not defined herein will have the
meaning attributed thereto in Clause 7 or, subsidiarily, in the SPA, as the case
may be;
 
(c)  according to Sections 2.02 and 2.04 of the SPA, it has been agreed by
the  Escrow Account Holder and the Escrow Account Beneficiary that this Escrow
Agreement would be entered into and that a escrow account would be opened in the
name of  the Escrow Account Holder;


(d)  the Parties hereto agree, under the terms of the SPA, that the sum of R$
2.737.341,60, must be deposited by the Escrow Account Beneficiary in immediately
available funds into the Escrow Account (as defined in Clause 1.2);


(e)  the funds maintained in the Escrow Account, as defined in Clause 1.2,
below, under the terms stipulated herein shall only be used according to the
terms and conditions of this Escrow Agreement;


(f)  each of Parties has requested the Escrow Agent to act as escrow agent in
relation to the funds maintained according to the terms established herein;


(g)  the Escrow Agent agrees to act as escrow agent in relation to any funds
maintained in the Escrow Account, according to the terms stipulated herein, and
to take any steps set forth herein; and
 
(h)  Escrow Account Holder and Escrow Account

 
 

--------------------------------------------------------------------------------

 

Beneficiary agree on releasing the Escrow Agent from any damages resulting from
any transactions performed according to the terms of this Escrow Agreement,
except if otherwise expressly stipulated herein.




THEREFORE, THE Parties hereto agree to enter into this Escrow Agreement in
accordance with the terms and conditions set forth below.


Clause 1
Appointment of the Escrow Agent;
Escrow Account; Purpose


1.1. Appointment of Escrow Agent. The Escrow Account Beneficiary and the  Escrow
Account Holder hereby appoint the Escrow Agent to act as their escrow agent in
connection with the Escrow Agreement and any funds maintained deposited under
the terms of this Escrow Agreement, and the Escrow Agent hereby accepts such
appointment and undertakes to (i) comply with the terms and conditions
established in this Escrow Agreement; and (ii) maintain the Account Funds (as
defined in Clause 1.2) in escrow, within the limits established herein.


1.2. Escrow Account. The Escrow Agent hereby confirms receipt of funds in the
total amount of $ 2.737.341,60, for credit into account No.7422, held by the
Escrow Account Holder, at the branch no. 002 of Banco UBS Pactual S.A., opened
with the Escrow Agent specifically for the purpose established in this agreement
(“Escrow Account”). The Parties agree that the sums kept in the Escrow Account,
including all and any earnings resulting from the investment of such funds
according to this Escrow Agreement (“Account Funds”) shall only be released by
the Escrow Agent to the Parties under the terms of this instrument. The Parties
agree that the Escrow Account will be a non-remunerated account not operated by
checks, and that it shall be operated exclusively by available electronic
transfers – known as TEDs.



 
 

--------------------------------------------------------------------------------

 

1.3. Purpose. The Parties acknowledge and agree that all and any Account Funds
belonging originally to the ELDER MARCOS VIEIRA DA CONCEIÇÃO shall be used to
guarantee the indemnity obligations of  the Escrow Account Holder  under the
terms of the SPA, subject to the terms and conditions established herein and in
the SPA.


Clause 2
Instructions to the Escrow Agent;
Release of Funds from the Escrow Account


2.1. Instruction to Escrow Agent. Escrow Account Holder hereby, irrevocably and
irreversibly authorizes and instructs the Escrow Agent (i) to operate the Escrow
Account exclusively under the terms of this Escrow Agreement, and (ii) not to
make, accept or otherwise authorize any transfer of Account Funds from the
Escrow Account, except if in strict compliance with the terms and conditions of
this Escrow Agreement and/or as provided in Clause 6.2.2, below.  Escrow Account
Holder hereby, irrevocably grants to the Escrow Agent all powers and authority
to act according to this Escrow Agreement, waiving any rights, which  the Escrow
Account Holder may have in respect to the Escrow Account or the Account Funds in
addition to those specifically established herein.


2.2. Releases from Escrow Account. Without prejudice to the provisions in Clause
6.2.2, below, never during the effectiveness of this Escrow Agreement may the
Escrow Agent transfer, release or be authorized to transfer or release any
Account Funds, except the releases in favor of Escrow Account Beneficiary or to
the Escrow Account Holder according to the terms of this Escrow Agreement.


2.3. No Measure for Release. Except if otherwise provided in this Escrow
Agreement, it is

 
 

--------------------------------------------------------------------------------

 

hereby agreed that none of Parties shall be bound to take or exhaust any
judicial or extrajudicial measures against the other Party and/or the Escrow
Agent to ensure compliance with any other right or guarantee as a condition for
the release of the Account Funds as provided herein.


Clause 3
Releases of Account Resources


3.1.  Releases of Funds from the Escrow Account. The Parties are authorized to
jointly demand the release of Funds from the Escrow Account to Escrow Account
Beneficiary and/or to  the Escrow Account Holder, according to the provisions of
the SPA, with due compliance to this Escrow Agreement..


3.2.  Request for Release. No release of the Account Funds shall be made by the
Escrow Agent until the Escrow Agent receives written notice duly signed by both
Parties, specifying (i) the exact amount to be released to Escrow Account
Beneficiary; and/or (ii) the exact amount to be released to  the Escrow Account
Holder; and (iii) the bank account (s) to which the Escrow Agent shall transfer
the amount of the Account Funds in question (“Request for Release”).


3.3.  Account Funds Release. Within 5 (five) Business Days after the receipt of
the Request for Release, the Escrow Agent shall release to the Escrow Account
Beneficiary and/or to the Escrow Account Holder the amount of Account Funds
requested to the Escrow Agent according to the Request for Release, by transfer
of the respective amount of Account Funds in immediately available funds to the
bank account (s) specified in such Request for Release.




3.3.1 – The sums in connection with the payment of

 
 

--------------------------------------------------------------------------------

 

taxes accruing on the Escrow Account, the Account Funds, the transfer of
resources related to the purpose of this Escrow Agreement will be debited
directly from the Escrow Account, and so will (according to Clause 6.5 below)
the remuneration due to the Escrow Agent as a result of performance of its
duties under this Escrow Agreement.


Clause 4
Permitted Investments




4.1 Permitted Investments. The Account Funds shall be invested by the Escrow
Agent as soon as they are available in the Escrow Account and net of any costs
or any other taxes and their respective deductions or payments accruing on the
Account Funds and on their investment in the alternative investments described
in Annex 4.1 (“Permitted Investments”), according to the written instructions of
the Escrow Account Holder, directed to the Escrow Agent, with copy to the Escrow
Account Beneficiary. Any investment other than the Permitted Investments shall
be preceded by written approval by the Escrow Account Beneficiary.


4.2. Yield of Permitted Investments. All and any earnings obtained with the
Permitted Investments will be added to the Account Funds, for all purposes of
this Escrow Agreement, and the Escrow Agent shall release them to the Escrow
Account Holder, if and when  the Escrow Account Holder thus requests it through
a notice in writing to the Escrow Agent to this effect.


Clause 5
Statements of Escrow Account; Reports




5.1 Statements. The Escrow Agent shall supply monthly, by the tenth day of each
month, with respect to the preceding month, to each of the Parties, a statement
of the Escrow Account, which shall outline and specify

 
 

--------------------------------------------------------------------------------

 

in detail the history and activities of the Escrow Account. This report shall
contain the minimum information provided in Annex 5.1.


Clause 6
Escrow Agent


6.1 Commitments of the Escrow Agent. The Escrow Agent undertakes to act strictly
pursuant to the terms established herein.




6.2. Liability of the Escrow Agent. The obligations and liabilities of the
Escrow Agent are restricted to those expressly provided in this Escrow
Agreement. No obligation of the Escrow Agent shall be presupposed or implied
from this Escrow Agreement and the Escrow Agent shall not be requested to
recognize any other contracts among the parties, including the SPA.


6.2.1. The Parties agree that the Escrow Agent has not supplied any type of
financial, tax or business consulting in connection with this Escrow Agreement,
is not aware and shall not be requested to interpret the content of the
obligations and rights resulting from the relationship among the Parties and
resulting from the SPA and, consequently, shall not be liable, in any way, for
the provisions of the SPA, nor for any information supplied in such respect.


6.2.2  In case all or part of the Account Funds, or the Escrow Account, is
pledged, seized or, in any other way, committed according to any order from a
Government Authority, or if the release/escrow of the Account Funds is suspended
or restricted by any order from a Governmental Authority, or if any other order
issued by a  Governmental Authority affects the Account Funds or the Escrow
Account or any act of the Escrow Agent pursuant to the terms of this Escrow
Agreement, the Escrow Agent is expressly authorized to comply strictly with the
provisions of such order, without any obligation to challenge said order or
obtain

 
 

--------------------------------------------------------------------------------

 

any consent from the Parties before complying therewith, and such compliance
shall not imply any liability of the Escrow Agent to the Parties or any other
person.


6.2.3.  The Escrow Agent does not make any representations with respect to the
validity, value, authenticity or enforceability of any document, notice or
instrument maintained by or delivered to the Escrow Agent pursuant to the terms
of this Escrow Agreement, nor in connection with the identity, authority or
rights of any person who has signed, deposited or delivered or intended to sign,
deposit or deliver such document, notice or instrument, and the Escrow Agent may
not be held liable, in any way, for such requirements.


6.2.4  The Escrow Agent will not be requested to issue any opinion or make any
judgment, diligence or research in connection with amounts, the reasonableness
or merit (including with respect to the occurrence of the events described in
Clause 1.3) of any or all notices or documents attached hereto, or provided to
the Escrow Agent according to the provisions of this Escrow Agreement.


6.2.5  The Escrow Agent will not be required to advise any Party in connection
with criteria to withdraw, remit or take or abstain from taking any step in
connection with the Account Funds. Thus, the Escrow Agent will not be required
to give any advice, nor shall guarantee any earnings resulting or which may
result from any Permitted Investments.


6.2.6  The Parties acknowledge and agree that the Escrow Agent is not
responsible or liable for transferring any of its own resources, providing or
completing the funds deposited in the Escrow Account or using its own funds to
collect any taxes accruing on the Escrow Account, the Account Funds and/or this

 
 

--------------------------------------------------------------------------------

 

Escrow Agreement.


6.2.7  The Escrow Agent will not be liable to any person for any damage, loss or
expenses incurred as a result of any act or omission by the Escrow Agent, and
the other contracting parties will be subsidiarily and individually liable for
indemnifying and releasing the Escrow Agent in connection with all and any loss,
liability, claim, action, damages and expenses, including justified lawyers’
fees and disbursements, directly or indirectly related to this Escrow Agreement,
except if such damages, losses or expenses are caused by willful misconduct of
the Escrow Agent in performing its activities and obligations according to this
Escrow Agreement, which willful misconduct is attributed by a final decision
transited in rem judicatam. The Parties acknowledge and agree, and the Escrow
Agent is aware that the Escrow Agent will be liable only for such losses,
damages or expenses resulting from the final and unappealable decision of a
Governmental Authority (including legal costs and lawyers’ fees).
Notwithstanding any provision otherwise in this Escrow Agreement, the Escrow
Agent will not be liable for any loss of profits or any damages or indirect or
consequential damages, even if the Escrow Agent has been warned about the
probability of such losses and damages regardless of its conduct.


6.2.8  The Escrow Agent will not be liable for any error of judgment or any step
taken, sustained or omitted by it in good faith. The Escrow Agent may exercise
any of its powers and perform any of its duties exposed directly or through
representatives or attorneys-in-fact and may consult lawyers, accountants and
other qualified persons selected and contracted by it. The Escrow Agent will not
be liable for any action, act or omission performed, in good faith, according to
the advice or opinion of any of these lawyers, accountants and other qualified
persons. In the case the Escrow Agent is not sure about its duties or
obligations, as stipulated herein, or if it receives instructions or claims from
a Party of this

 
 

--------------------------------------------------------------------------------

 

instrument, which, in the Escrow Agent’s opinion conflict with any provisions of
this Escrow Agreement, or in the event of conflict between the Parties and/or
any natural person or legal entity, with respect to the sums and documents held
pursuant to the terms hereof, the Escrow Agent will be entitled to, at its sole
discretion, abstain from taking any steps and its only obligations will be to
safely keep all the Account Funds while such controversy or conflict lasts,
until it receives (a) precise and joint written instructions from the Escrow
Account Holder and the Escrow Account Beneficiary (in the case of Clause 4.2¸
only from  the Escrow Account Holder) or (b) a judicial or Governmental
Authority’s order also with precise instructions, but in this case, the Escrow
Agent shall promptly inform the Parties in writing about its not accepting an
instruction from such Parties. In the case of (b), the Escrow Agent may choose,
at its sole discretion, to deposit the asset held in a judicial deposit account.
The costs and expenses (including lawyers’ fees and legal costs) incurred in
connection with such proceedings shall be paid by the other Parties of this
Escrow Agreement, other than the Escrow Agent, and will be considered as
obligations of the same.




6.2.9  The Escrow Agent will be entitled to trust any order, sentence,
certificate, claim, notification, term or other type of written instrument
delivered thereto as contemplated herein, without being obliged to check the
authenticity or precision of the facts declared therein or their adequacy or any
other instrument or validity of the respective services. The Escrow Agent may
act based on any instrument or upon a signature deemed as authentic thereby,
based on the signature card of the representatives of  the Escrow Account Holder
and of the Escrow Account Beneficiary deposited with the Escrow Agent.

 
 

--------------------------------------------------------------------------------

 

6.2.10  The Escrow Agent shall not have any liability in the case of the other
Parties requesting judicial recovery, decreeing bankruptcy, or finding
themselves in a condition of insolvency or liquidation, and may not guarantee
that the Account Funds will be judicially frozen.


6.3  Indemnification of Escrow Agent. The Parties hereby agree to protect,
defend and keep the Escrow Agent, its directors, advisors, agents and employees
from and against all and any costs, losses, claims, damages, disbursements,
liabilities and expenses, including reasonable investigation costs, legal costs
and lawyers’ fees, which may be imposed upon or incurred by the  Escrow Agent in
connection with its acceptance of, or appointment as, Escrow Agent, pursuant to
the terms of this instrument, or in connection with the performance of its
duties and obligations assumed herein, including any litigation resulting from
this Escrow Agreement or involving its purpose, as well as any matters in
connection with the transactions among the Parties according to the terms of the
SPA, provided that, however, such indemnity against losses does not cover
damages, losses, claims, disbursements, responsibilities and damages resulting
from willful misconduct of the Escrow Agent, according to Clause 6.2.7. These
indemnity provisions shall remain in force after the termination of this Escrow
Agreement or resignation or removal of the Escrow Agent as escrow agent,
pursuant to the terms hereof, for a period of 2 (two) years.


6.4  Resignation by Escrow Agent. The Escrow Agent may, at any time, with prior
and express notice of at least 60 (sixty) days, resign its functions upon
delivery of a notice to the Parties and the transfer of the Account Funds to any
escrow agent that succeeds it, chosen pursuant to the terms hereof. Whatever the
financial institution succeeding the Escrow Agent, it shall be jointly appointed
by the Parties (or by the competent court, or Governmental Authority, in
compliance with Clause 10), within 60 (sixty) days after the Escrow Agent
communicates its resignation, in writing, during

 
 

--------------------------------------------------------------------------------

 

which period the Escrow Agent will be released from all and any future
obligations resulting from this Escrow Agreement. The resignation of the Escrow
Agent will become effective upon the appointment of the successor (including by
the competent court or Governmental Authority, in compliance with Clause 10), as
agreed by the Parties. If  the Escrow Account Holder  and Escrow Account
Beneficiary, after negotiating in good faith, do not reach an agreement on the
successor of the Escrow Agent by the 50th (fiftieth) day after receipt of said
resignation notification, the new escrow agent shall be one of the following
banks: Citibank, HSBC, Santander, ABN or Unibanco, which choice must fall on the
bank that accepts to act according to the terms hereof for the lowest fees, and
the withdrawing Escrow Agent shall immediately transfer all the Account Funds to
an account of the  Escrow Account Holder with such successor. The Escrow Agent
will not be liable for keeping and preserving the Account Funds as from the 60th
(sixtieth) day after the date of delivery of its written resignation notice to
the Parties.


6.5  Remuneration of the Escrow Agent. As a result of the performance by the
Escrow Agent of the functions contemplated in this Escrow Agreement, the Parties
agree that the Escrow Agent will be entitled to receive from the Escrow Account
Holder a monthly remuneration of R$500,00, to be debited monthly from the
account No.7423, held by the Escrow Account Holder, at the branch no. 002 of
Banco UBS Pactual S.A. (such account is not the Escrow Account), until the fifth
business day of each month, related to the escrow services rendered in the month
before, until the termination of this Escrow Agreement.


6.6  Inexistence of Offsetting Right against the Account Funds. Except as
established in Clause 6.5 above, and without prejudice to the provisions in
Clause 3.3.1 above, the Escrow Agent, hereby, expressly waives any right that it
may have to offset any other

 
 

--------------------------------------------------------------------------------

 

credit, which it may have against one of the Parties, with any portion of the
Account Funds, to be released to such Party, according to the terms hereof.


6.7 Cooperation. The Parties shall cooperate with the Escrow Agent in compliance
with its duties and responsibilities as provided in this Escrow Agreement, and
shall supply all instruments and documents within their respective attributions
that are necessary for the Escrow Agent to fulfill its respective duties and
responsibilities.


Clause 7
Definitions


7.1 Definitions. Except if otherwise established in this Escrow Agreement, the
terms below will have the following meanings:


a.
“Business Day” will mean any day other than a Saturday, Sunday or National
Holiday or any other day in which the Brazilian financial institutions are
authorized or obliged by law to remain closed in the Brazilian territory as a
whole.





b.
“Governmental Authority” shall mean any authority, agency, stock exchange,
council, commission, organ, department, court or competent autarchy of any state
or government, whether national or international, federal, state or municipal,
exercising its judiciary, administrative or legislative duties, and any
arbitration court or board.





7.2  Interpretation. Whenever the context thus requires, the singular shall
include the plural and vice-versa and
 

--------------------------------------------------------------------------------


 
the gender of any pronoun will include the other genders.


Clause 8
Confidentiality


8.1 Confidentiality. Except if required by the applicable law (including by any
summons or order issued by a Governmental Authority), or if it otherwise agreed
by the parties, each of the parties hereto, including the Escrow Agent, shall
keep confidential all and any written or oral information and documentation,
directly related to this Escrow Agreement or to the transactions contemplated
herein, including, but not limited to, the content of this instrument
(“Confidential Information”). The obligation set forth above shall not apply to
any information which comes into the public domain by means other than resulting
from a breach by any of the parties above of its confidentiality obligations, or
which disclosure is required pursuant to the terms of the applicable law
(including by any summons or order issued by a Governmental Authority).


8.2 Continuity of the Confidentiality Obligations., The confidentiality
obligations provided in this Clause 8 shall remain in full force for up to 1
(one) year after termination of the Escrow Agreement.


Clause 9
Term; Termination


9.1  Term. This Escrow Agreement will remain in full force until (i) the Escrow
Agent receives a notification signed by both Parties indicating that all the
Account Funds shall be released to  the Escrow Account Holder and/or to the
Escrow Account Beneficiary; or (ii) for the period of five (5) years, counted
from this date, whichever occurs first.


9.1.1  In the event of Clause 9.1(ii) above, if at that time the Parties are in
dispute or litigation in connection with

 
 

--------------------------------------------------------------------------------

 

the Account Funds, this Escrow Agreement may be renewable for an additional
period of five (5) years. For this purpose, the Escrow Account Holder and/or the
Escrow Account Beneficiary shall notify the Escrow Agent, within 60 (sixty) days
before the end of the initial term of five (5) years, to communicate that this
Escrow Agreement shall be renewed for a five (5) years additional term. Once the
notification has not been received, in such term the Escrow Agent shall transfer
immediately all the Account Funds to the account No. 7423 held by the Escrow
Account Holder, at the branch no. 002 of Banco UBS Pactual S.A.


9.1.2  If the Escrow Agent notifies the Parties, at any time and in its sole
discretion,  in order to inform that it will not renew this Escrow Agreement,
once the notification has been received, the Parties shall indicate to the
Escrow Agent who his successor will be, according to Clause 6.4, and the Escrow
Agent shall transfer immediately all the Account Funds to an account of the
Escrow Account Holder with such successor.




9.2  Prior Termination. Notwithstanding Clause 9.1 and without prejudice to the
provisions in Clause 6.4, the Parties may mutually agree to terminate this
Escrow Agreement at any prior date.


Clause 10
General Conditions


10.1 Notifications. All notices, notifications, authorizations, waivers and
other communications pursuant to the terms of this Escrow Agreement shall be
made in writing and delivered by registered mail with confirmation of receipt, a
recognized commercial remittance, by hand, or sent by transmission by fax (in
this case, at the time of confirmation of receipt of the transmission), in
each case to the appropriate address and fax telephone numbers established below
(or to

 
 

--------------------------------------------------------------------------------

 

such other addresses or telephone numbers as the party designates by notice to
the other parties):


a. If to the Escrow Account Holder, to:


ELDER MARCOS VIEIRA DA CONCEIÇÃO


Address: R. CLARIVAL DO PRADO VALADARES, 371 - AP 1903/C - C DAS ARVORES –
salvador / ba 41820-700


Telephone / Fax: +55 71 8129-3555/ +55 71 3390-3005
E-mail: marcos.vieira@qualytextil.com.br'


b. If to the Escrow Account Beneficiary, to:


LAKELAND DO BRASIL EMPREENDIMENTOS E PARTICIPAÇÕES LTDA.


Address: Avenida Bernardino de Campos,
n.º 98, Sala 9, 14th Floor, 04004-040,
São Paulo, SP
Contact: Mr. José Tavares Lucena
Telephone/Fax: (55 11) 3886-8961
E-mail: jlucena@pryor.com.br
With copy to Lakeland Industries, Inc.
701-07 Koehler Avenue, Ronkonkoma
NY 11779, USA
Attention to: Mr. Gary A. Pokrassa and
Christopher J. Ryan
E-mail: GAPokrassa@lakelan.com,
CJRyan@lakeland.com
Fax: 631-981-9751


c. If to Escrow Agent to:


Banco UBS Pactual S.A.


Address: Praia de Botafogo 501, 5º andar
Botafogo – Rio de Janeiro – RJ
Brasil – CEP: 22250-040
CNPJ: 30.306.294/0001-45

 
 

--------------------------------------------------------------------------------

 

Contact: […]
Telephone / Fax
E-mail:


10.2 Binding Effect; Assignment. This Escrow Agreement and the rights and
obligations of the Contracting Party, as well as any instrument or agreement
signed or delivered pursuant to the terms hereof, shall bind all the contracting
parties and their respective successors. This Escrow Agreement and any rights
and obligations contemplated or resulting from this Escrow Agreement may not be
assigned by any of the parties without prior consent in writing from the other
party, except as set forth in the Clause 6.4.


10.3 Waivers and Changes. This Escrow Agreement may be altered, substituted,
canceled, renewed or extended, and compliance with its terms may only be granted
by a written instrument signed by all the parties or, in the case of a waiver,
by the party waiving the right in question. No delay or failure of any party in
exercising any right, power or privilege, pursuant to the terms hereof, will
operate as a waiver of such right, power or privilege or novation, or will
prevent any subsequent exercise thereof.


10.3.1  Absence of Alterations in the SPA.  The Escrow Account Holder and the
Escrow Account Beneficiary agree that this Escrow Agreement is entered into
according to the terms of the SPA. No provision of this Escrow Agreement shall
affect or alter the provisions of the SPA.


10.4  Independence of Clauses. Any term of provision of this Escrow Agreement
that is declared invalid or unenforceable in any jurisdiction shall, with
respect to such jurisdiction, become ineffective to the extent of such
invalidity or unenforceability, without rendering invalid or unenforceable the
remaining terms or provisions of the Escrow Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
10.5  Language. This Escrow Agreement is being executed in the English and
Portuguese languages. In the event of any discrepancy between the English and
Portuguese versions of this Escrow Agreement, the English version of the
Agreement shall prevail.


10.6 Governing Law. This Escrow Agreement will be written by and interpreted
according to the laws of the Federative Republic of Brazil.


10.7 Jurisdiction. The parties elect the central venue of the Circuit Court of
São Paulo, State of São Paulo, waiving any other, regardless of how privileged
it may be, to file any legal measure resulting from this Escrow Agreement.


IN WITNESS WHEREOF, the parties sign this Escrow Agreement by their respective
legal representatives in 3 (three) original counterparts of equal contents and
form, in the presence of the 2 (two) undersigned witnesses.




São Paulo, 09 de maio de 2008.




By: /s/ ELDER MARCOS VIEIRA DA CONCEIÇÃO
QUALYTEXTIL, S.A.


By: /s/ JOSE TAVARES LUCENA
LAKELAND DO BRASIL EMPREENDIMENTOS E PARTICIPAÇÕES LTDA.




BANCO UBS PACTUAL S.A.


Testemunhas/ Witness:
         
1.____________________________________
 
2.________________________________
Name:
 
Nome:
Id:
 
RG:


 
 

--------------------------------------------------------------------------------

 

Annex 4.1
Permitted Investments




The Account Funds shall be invested by the Escrow Agent, according to the terms
of Clause 4.1 and according to the instructions of   the Escrow Account Holder,
in the following investment alternatives (each a “Permitted Investment”):


Fundo UBS Pactual High Yield;




Annex 5.1
Escrow Account Reports




The Escrow Agent shall send to the Parties monthly reports containing at least:
 
 
-
the balance of the Escrow Account.

 
-
the Permitted Investments, and their respective balances.

 

--------------------------------------------------------------------------------